JUDGMENT
Goldberg, Judge:
Plaintiffs’ Consent Motion for Affirmance of Final Results of Second Remand and Dismissal of Remaining Counts in the Complaint having been submitted for decision, and upon consideration of the record and other papers filed herein, the court finds that the Department of Commerce’s Final Results of Second Partial Remand were rendered in conformity with the decision of this court set forth in Slip Op. 92-57 (Ct. Int’l Trade April 23,1992). Therefore, it is hereby
Ordered that the Department of Commerce’s Final Results of Second Partial Remand, filed with the court June 16,1992, are sustained; it is further
*606Ordered that the Department of Commerce, International Trade Administration shall publish an amended final determination in the 1987-1988 administrative review of the antidumping duty order involving Certain Welded Carbon Steel Pipe and Tube Products from, Turkey in conformity with the final results of the second partial remand; and it is further
Ordered that this action is dismissed and Counts Three, Four, and Five of the Complaint in this matter are dismissed without prejudice.